DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/29/2022 has been entered.

Response to Arguments
Applicant's arguments filed 03/29/2022 have been fully considered but they are not persuasive.

In response to applicant's argument that the references Melen (U.S. Pub. No. 20040148090), Beaton (U.S. Pub. No. 20020075305), and Chen (U.S. Pub. No. 20060176847) fails to show certain features of applicant’s invention (i.e. obtaining first data provided by a first mobile device having a dynamic IP address and corresponding to a first user, the first data including a first ad hoc name created at the first mobile device by the first user… obtaining second data provided by a second mobile device having a dynamic IP address and corresponding to a second user, the second data including a second ad hoc name entered at the second mobile device by the second user…). (Emphasis Added).

In this case, the Examiner respectfully disagrees with the Applicant’s arguments because of the following reasons: 

First, as discussed during the Applicant initiated interview on 01/18/2022, the Examiner believes that the concept of a user entering information (i.e. Team ID = ad hoc name) is clearly taught and/or described so as to be readily understood by one of ordinary skill in the art. The Examiner provided detailed explanation and/or interpretation of the at least proposed amended limitations and how the prior art reference on record (i.e. Beaton) teaches the at least claimed limitations. However, the Applicant filed the same and/or similar amendments and disagreed with the Examiner’s interpretation and/or explanation.
In view of the amendments submitted on 03/29/2022, the Examiner very kindly directs the Applicant to Beaton e.g. fig. 14, #228 and above, wherein the creator (i.e. first user of VTE client device A) creates a Team ID = Team Name for a new group and providing the information to the VTE server 40. (see also, pp. [0111]).
Therefore, the Examiner believes that the at least amended claimed limitation in question (i.e. the first data including a first ad hoc name created at the first mobile device by the first user) is clearly taught as discussed above.

Secondly, the Applicant presented several arguments with regards to the definition and/or meaning of the term “enter” or “entered” with respect to the at least claimed limitations in question (i.e. a second ad hoc name entered at the second mobile device by the second user). 
In response, the Examiner respectfully disagrees with the Applicant’s arguments and maintain the same or similar explanation and/or response submitted in the Applicant’s initiated interview mailed on 01/18/2022 and further discussed below.
Beaton, in fig. 14, #260 - #266, pp. [0111], and pp. [0195], clearly showed and/or described the concept wherein a user (i.e. second user VTE client device B) receives an invitation including the at least Team ID (fig. 14, #260), the invitation is displayed on the second user (B) client device (fig. 14, #262), the user input or receives the user’s response (fig. 14, #264), then based on the response received from the user (e.g. by the user selecting Accept button), an invitation response message is generated which includes at least the Team ID, and the response message is forwarded to the server. (Emphasis Added).
As can be seen in fig. 14, the invitation response message #266 (i.e. which is a new message) is generated or created or entered, based on the user input #264. Therefore, as it is already admitted by the Applicant on Page 9 of the remarks mailed on 03/29/2022, “The same arguments also apply to the use of the term "created" in the amended claims, which not only implicitly requires "entering" but also has a dictionary meaning of "to cause (something new) to exist." See https://www.merriam-webster.com/dictionary/create (retrieved Feb. 9, 2022)”. (Emphasis Added).
Thus, contrary to the Applicant’s arguments, Beaton did not simply accept or reject a received message (invitation), but Beaton teaches or shows acceptance and/or generation (i.e. enter) of a new message (i.e. invitation response message which includes at least the Team ID), based on the user input.
Therefore, given the at least claimed limitations in question its’ broadest reasonable interpretations, the claim does not uniquely and particularly define the terms "enter" and/or “create” so as to distinguish from the applied prior art. During patent examination, the claims must be given their broadest reasonable interpretation. See also MPEP §2111. The terms "enter" and/or “create” are fairly characterized as discussed above and the Examiner does not believe that the explanations and/or interpretations as discussed above are “clearly erroroneous” as stated by the Applicant.  
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to combine the teachings of Melen and Beaton with the teachings of Chen to achieve the goal of efficiently and easily exchanging GPS information among vehicles and achieving minimal communication latency in a communication system.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 59, 60, 62-66, 69-77, and 80, is/are rejected under 35 U.S.C. 103 as being unpatentable over Melen (US Publication No. 20040148090) in view of Beaton et al. (US Publication No. 20020075305) and further in view of Chen et al. (US Publication No. 20060176847).

As to claims 59 and 70, Melen teaches a method performed by one or more servers each having one or more processors (fig. 1A, fig. 2, server), the method comprising executing operations on one or more processors of one or more servers, the operations comprising: obtaining first data provided by a first mobile device corresponding to a first user (fig. 1A, pp0075, pp0072, enter and transmit group information to the server, and pp0045, each vehicle transmit control information with selected group information); obtaining second data provided by a second mobile device corresponding to a second user, (fig. 1A, pp0031, pp0075, pp0072, enter and transmit group information to the server, and pp0045, each vehicle transmit control information with selected group information); receiving update information from the first mobile device (fig. 1A, pp0033, tracking location of the members in real-time via the vehicle network server, and pp0069); and automatically transmitting the update information received from the first mobile device to the second mobile device based on their membership in the group (fig. 1A, pp0033, tracking location of the members in real-time via the vehicle network server, and, pp0030, pp0069). However, fails to explicitly teach wherein the first data including a first ad hoc name created at the first mobile device by the first user; joining the first mobile device corresponding to the first user to a group based on the inclusion of the ad hoc name in the first data; the second data including a second ad hoc name entered at the second mobile device by the second user, the second ad hoc name matching the first ad hoc name; joining the second mobile device corresponding to the second user to the group based on the matching of the second ad hoc name to the first ad hoc name.
In an analogous field of endeavor, Beaton teaches wherein the first data including a first ad hoc name created at the first mobile device by the first user (fig. 2, fig. 14, #228, create Team ID i.e. Team Name and forwarded to the server, and pp0111); joining the first mobile device corresponding to the first user to a group based on the inclusion of the ad hoc name in the first data (fig. 2, fig. 14, #228, #232, #234 add member client A, pp0111, join the team); the second data including a second ad hoc name entered at the second mobile device by the second user, the second ad hoc name matching the first ad hoc name (fig. 2, fig. 14, #264, #266, based on user input (i.e. client B input), generate invitation response message which includes the same Team ID i.e. Team Name created by client A, pp0111, pp0195); joining the second mobile device corresponding to the second user to the group based on the matching of the second ad hoc name to the first ad hoc name (fig. 2, fig. 14, #268, #270, add member client B to the Team created by client A which include the same Team ID, pp0111, join the team). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to combine the teachings of Melen with the teachings of Beaton to achieve the goal of efficiently and reliably permitting communication sessions and tracking among members to be transparently established in a communication system (Beaton, pp0012). However, they failed to explicitly mention that a first mobile device having a dynamic IP address and a second mobile device having a dynamic IP address.
In an analogous field of endeavor, Chen teaches a first mobile device having a dynamic IP address and a second mobile device having a dynamic IP address (fig. 1, pp0096, pp0110, pp0111, assign IP address for dynamic moving devices). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to combine the teachings of Melen and Beaton with the teachings of Chen to achieve the goal of efficiently and easily exchanging GPS information among vehicles and achieving minimal communication latency in a communication system (Chen, pp0020, pp0021). 
As to claims 60 and 71, Melen in view of Beaton and Chen teaches the limitations of the independent claims as discussed above. Melen further teaches further comprising automatically transmitting update information received from the first mobile device to a plurality of mobile devices based on their membership in the group (fig. 1A, pp0033, tracking location of the members in real-time via the vehicle network server, and pp0030, pp0069).  
As to claims 62 and 73, Melen in view of Beaton and Chen teaches the limitations of the independent claims as discussed above. Melen further teaches wherein the received update information includes at least one of the location of first mobile device, a map approximately centered on the location of the first mobile device, or a map approximately centered on the location of the second mobile device (fig. 1A, pp0033, tracking location of the members in real-time via the vehicle network server, and pp0069).  
As to claims 63 and 74, Melen in view of Beaton and Chen teaches the limitations of the independent claims as discussed above. Melen further teaches further wherein the received update information includes at least one of data messages, photographs, or videos (fig. 1A, pp0033, tracking location of the members in real-time via the vehicle network server, and pp0069).  
As to claims 64 and 75, Melen in view of Beaton and Chen teaches the limitations of the independent claims as discussed above. However, fails to explicitly teach wherein the ad hoc name identifies a group of friends.
  In an analogous field of endeavor, Beaton teaches wherein the ad hoc name identifies a group of friends (fig. 14, pp0072, used by families, groups of friends, academic institutions, political organizations or any other closely or loosely associated group interested in seamless communications services). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to combine the teachings of Melen with the teachings of Beaton to achieve the goal of efficiently and reliably permitting communication sessions and tracking among members to be transparently established in a communication system (Beaton, pp0012).
As to claims 65 and 76, Melen in view of Beaton and Chen teaches the limitations of the independent claims as discussed above. However, fails to explicitly teach wherein the ad hoc name identifies a group of family members. 
In an analogous field of endeavor, Beaton teaches wherein the ad hoc name identifies a group of family members (fig. 14, pp0072, used by families, groups of friends, academic institutions, political organizations or any other closely or loosely associated group interested in seamless communications services). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to combine the teachings of Melen with the teachings of Beaton to achieve the goal of efficiently and reliably permitting communication sessions and tracking among members to be transparently established in a communication system (Beaton, pp0012). 
As to claims 66 and 77, Melen in view of Beaton and Chen teaches the limitations of the independent claims as discussed above. Melen further teaches further comprising: receiving, from the first mobile device, a selection of a symbol associated with the second mobile device (fig. 1A, fig. 4, and pp0066, interact with other cars or users by touching the icon on the map); receiving, from the first mobile device after selection of the symbol, a message intended for the second mobile device; and transmitting, to the second mobile device, the message (fig. 1A, fig. 4, and pp0066, interact with other cars or users by touching the icon on the map).  
As to claims 69 and 80, Melen in view of Beaton and Chen teaches the limitations of the independent claims as discussed above. Melen further teaches wherein allowing the second mobile device to join the group comprises receiving, from the first mobile device, an approval of the second mobile device (fig. 1A, fig. 6A, pp0072, members giving permission).

Claim 61, 67, 68, 78, and 79, is/are rejected under 35 U.S.C. 103 as being unpatentable over Melen (US Publication No. 20040148090) in view of Beaton et al. (US Publication No. 20020075305) and further in view of Chen et al. (US Publication No. 20060176847) and Grube et al. (US Publication No. 20030100326).

As to claim 61, Melen in view of Beaton and Chen teaches the limitations of the independent claims as discussed above. Beaton further teaches including ad hoc name (fig. 2, fig. 14, #280, invitation response includes Team ID i.e. Team Name, and pp0111, join the team). However, fails to explicitly teach wherein the received update information includes [identifier], and the presence of the [identifier] is confirmed in the received update information before transmitting the update information received from the first mobile device to the plurality of mobile devices. 
In an analogous field of endeavor, Grube teaches wherein the received update information includes [identifier], and the presence of the [identifier] is confirmed in the received update information before transmitting the update information received from the first mobile device to the plurality of mobile devices (fig. 1, pp0050, transmission includes provisioning parameters which is verified to allow or authorize location sharing services e.g. new location report). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to combine the teachings of Melen, Beaton, and Chen, with the teachings of Grube to achieve the goal of efficiently and accurately communicating group location and/or route sharing service whereby participating communication units share location and/or route information for a particular event in a timely manner (Grube, pp0007).
As to claims 67 and 78, Melen in view of Beaton and Chen teaches the limitations of the independent claims as discussed above. However, fails to explicitly teach further comprising transmitting an emergency alert to a plurality of mobile devices based on their membership in the group.  
In an analogous field of endeavor, Grube teaches further comprising transmitting an emergency alert to a plurality of mobile devices based on their membership in the group (fig. 1, fig. 2, pp0059, accept notifications from public safety, firefighter or other EMS vehicles but not from road maintenance vehicles). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to combine the teachings of Melen, Beaton and Chen, with the teachings of Grube to achieve the goal of efficiently and accurately communicating information to perform resolution during an incident which requires location sharing in a communication system (Grube, pp0009).
As to claims 68 and 79, Melen in view of Beaton and Chen teaches the limitations of the independent claims as discussed above. However, fails to explicitly teach further comprising causing at least one of the plurality of mobile devices to perform a physical operation to draw the attention of those in the vicinity of the at least one of the plurality of mobile devices.  
In an analogous field of endeavor, Grube teaches further comprising causing at least one of the plurality of mobile devices to perform a physical operation to draw the attention of those in the vicinity of the at least one of the plurality of mobile devices (fig. 1, fig. 2, pp0030, pp0061, special sound and/or light effect). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to combine the teachings of Melen, Beaton and Chen, with the teachings of Grube to achieve the goal of efficiently and accurately communicating information to perform resolution during an incident which requires location sharing in a communication system (Grube, pp0009).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMONIYI OBAYANJU whose telephone number is (571)270-5885. The examiner can normally be reached M-Thur 10:30-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANTHONY S ADDY can be reached on (571) 272-7795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OMONIYI OBAYANJU/Primary Examiner, Art Unit 2645